UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
MONIQUE WHITE,                            )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                    Case No. 19-cv-00900 (APM)
                                          )
SECRET SERVICE,                           )
                                          )
      Defendant.                          )
_________________________________________ )

                                   MEMORANDUM OPINION

       Defendant Secret Service removed this matter to this court from the Superior Court of the

District of Columbia. See Notice of Removal, ECF No. 1. For the reasons stated below, the

court dismisses the Complaint and this action sua sponte.

       It is well-settled that “federal courts are without power to entertain claims otherwise within

their jurisdiction if they are so attenuated and unsubstantial as to be absolutely devoid of merit,

wholly insubstantial, [or] obviously frivolous.” Hagans v. Lavine, 415 U.S. 528, 536–37 (1974)

(cleaned up). A complaint will be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1)

when it is “‘patently insubstantial,’ presenting no federal question suitable for decision.” Best v.

Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994) (quoting Neitzke v. Williams, 490 U.S. 319, 327 n.6

(1989)).   Claims are patently insubstantial if they are “essentially fictitious,” for example,

advancing “bizarre conspiracy theories,” “fantastic government manipulations of [one’s] will or

mind,” or some type of “supernatural intervention.” Id. at 330. In such cases, a district court

may dismiss the case sua sponte. See Lewis v. Bayh, 577 F. Supp. 2d 47, 54 (D.D.C. 2008)

(quoting Brown v. Dist. Unemployment Comp. Bd., 411 F. Supp. 1001, 1001–02 (D.D.C. 1975)

(noting that “a district court has the power to dismiss a case sua sponte if it is frivolous”)).
       Here, Plaintiff’s Complaint rests on the kind of fantastic and delusional claims that warrant

dismissal sua sponte. Specifically, Plaintiff alleges that there was a “[m]icrochip place inside of

[her] and [she] didn’t ask for it,” that the “Secret Service has been trying to kill [her] with

‘CANCER’ and killed a lot of [her] family members,” and that “[t]he Russians have been and is

still poisoning [her].” See Notice of Removal, Complaint, ECF No. 1-1 at 1. The court is

permitted to dismiss a complaint containing such allegations.          See Neitzke, 490 U.S. at

325; see also Crisafi v. Holland, 655 F.2d 1305, 1307–08 (D.C. Cir. 1981) (“A court may dismiss

as frivolous complaints . . . postulating events and circumstances of a wholly fanciful kind.”).

Accordingly, upon sua sponte review, this action is dismissed.

       A separate final, appealable order accompanies this Memorandum Opinion.




Dated: April 2, 2019                         Amit P. Mehta
                                                    United States District Judge




                                                2